Citation Nr: 0412683	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  00-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from June 1970 to December 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
of entitlement to nonservice-connected disability pension 
benefits.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran essentially contends that he is unable to secure 
or maintain gainful employment because of his nonservice-
connected disabilities, namely hepatitis C, bronchitis, 
hypertension, malaria, left hip pain, arthritis, gastric 
disturbance, a left knee condition, and a psychiatric 
disorder.  However, the Board finds that additional 
development is necessary before it can adjudicate this claim. 

In Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the 
United States Court of Veterans Appeals for Veterans Claim 
(Court) held that each disability in a pension case must be 
assigned a percentage rating and that the RO should discuss 
the diagnostic codes used in denying a claim.  

The most recent rating decision of record indicates that the 
RO has assigned a 10 percent evaluation for the veteran's 
service-connected hepatitis C.  The RO also identified the 
disabilities considered for pension purposes only to be 
arthritis, assigned a 10 percent evaluation; gastric 
disturbance, assigned a 10 percent evaluation; left hip pain 
of unknown etiology, assigned a 10 percent evaluation; 
bronchitis, assigned a noncompensable evaluation; and 
hypertension, assigned a 10 percent evaluation.  The RO 
identified the disabilities that were not service-
connected/not subject to compensation to include malaria, 
assigned a noncompensable evaluation; diabetes mellitus, 
assigned a noncompensable evaluation; a left knee disorder, 
assigned a noncompensable evaluation; and post-traumatic 
stress disorder (PTSD), assigned a noncompensable evaluation.  
The RO indicated that malaria, diabetes mellitus and PTSD had 
been denied on the basis that none of these disabilities has 
been diagnosed. 

However, evidence indicates that the veteran has a 
psychiatric disorder and degenerative joint disease of 
multiple joints, although the specific joints have not been 
identified.  Based on these findings, the RO needs to 
evaluate each of these disabilities under applicable rating 
criteria prior to Board review.  Prior to the RO's 
evaluation, however, additional VA examinations are required 
to adequately assess these disabilities and to determine 
whether the veteran is unable to work as a result of his 
disabilities.  

In addition, the Board notes that VA outpatient treatment 
records indicate that the veteran may have been receiving 
vocational rehabilitation benefits.  However, the claims file 
does not currently contain any vocational rehabilitation 
records, and it does not appear that VA has made any attempt 
to obtain such records.  As there is a possibility that there 
are records of vocational rehabilitation that may be 
pertinent to the veteran's claim which are not currently 
associated with the claims file, the RO should attempt to 
obtain these records.  See Moore v. Gober, 10 Vet. App. 436, 
440 (1997).

Finally, the Board notes that the veteran's employment 
history is unclear.  The record indicates that the veteran 
recently obtained a degree in electrical engineering from a 
community college.  Therefore, the RO should request that the 
veteran provide a clear statement of his employment history 
that includes the dates and places of his employment.  In 
particular, the veteran should indicate whether he has 
obtained employment since he graduated from community 
college. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran provide a clear statement of 
employment history.  The requested 
information should include the dates and 
places of the veteran's employment.  That 
information should be associated with the 
record.

2.  The RO should ask the veteran to 
provide the names and addresses of all 
offices through which he has received or 
applied for vocational rehabilitation.  
After obtaining any necessary 
authorizations, an attempt should be made 
to obtain these records and to associate 
them with the claims file.

3.  The veteran should be afforded a VA 
general medical examination to determine 
the nature and severity of any and all 
disabilities, including his hepatitis C, 
hypertension, arthritis, gastric 
disturbance, bronchitis, left hip pain, 
and any other disabilities identified by 
the examiner.  

With respect to any orthopedic 
disabilities identified, the examination 
should include all necessary tests and 
studies, including X-rays, range-of-
motion studies in degrees, and testing to 
determine the extent of any subluxation 
and lateral instability.  In addition, 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described as to each 
affected joint.  The examiner should be 
requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  

With respect to the veteran's bronchitis, 
pulmonary function testing should be 
performed which documents the following 
measurements: (1) the percent of 
predicted value of Forced Expiratory 
Volume in one second (FEV-1); (2) the 
ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV- 
1/FVC); (3) the percent of predicted 
value of the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)); and (4) the 
maximum exercise capacity in terms of 
ml/kg/min of oxygen consumption.  The 
examiner should also state whether the 
veteran requires outpatient oxygen 
therapy.  

The examiner is requested to offer an 
opinion regarding the effect that any and 
all of the veteran's permanent 
disabilities have on his employment.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of any psychiatric 
disorders identified other than substance 
abuse.  All necessary tests and studies 
should be conducted.  It is requested 
that a Global Assessment of Functioning 
(GAF) score be assigned consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV), including an explanation of what the 
assigned number means.  After reviewing 
the claims file, the examiner should 
render a medical opinion as to which of 
the veteran's symptomatology and/or 
social and occupational impairment is 
attributable to any psychiatric disorders 
identified other than substance abuse.  
The examiner also should express an 
opinion regarding the overall degree of 
impairment resulting from the veteran's 
psychiatric disorder(s) (other than 
substance abuse) on his ability to work.  
The examination report must include the 
rationale for all opinions expressed.

5.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If not, the RO should implement 
corrective procedures.  The RO should 
also review the entire file and undertake 
any additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

6.  After completion of the above, the RO 
must assign a schedular disability rating 
for each disorder shown by the evidence 
of record under all applicable schedular 
criteria.  The RO must then review the 
veteran's claim for a total rating under 
both objective ("average person") and 
subjective standards set forth in 
38 U.S.C.A. §§ 1502, 1521 (West 2002), 
and 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.17 
and 3.321(b)(2) (2003). 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



